


Exhibit 10.13

 

AMENDED AND RESTATED

 

EMPLOYMENT AGREEMENT
(Marco A. Martinez)

 

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated as of December 31, 2008
(this “Agreement”), is by and between MYR Group Inc., a Delaware corporation
(the “Company”), and Marco A. Martinez, (the “Key Employee”).

 

W I T N E S S E T H:

 

WHEREAS, the Company has identified Key Employee as an integral part of the
Company’s operation and management; and

 

WHEREAS, the Company recognizes Key Employee’s efforts and desires to reward
those efforts to protect and enhance the best interests of the Company.

 

WHEREAS, the Company and the Key Employee entered into an employment agreement
dated as of December 1, 2007 (the “Original Agreement”); and

 

WHEREAS,  the Original Agreement became effective December 20, 2007, (the
“Effective Date”) which date was the date of closing of the offering and sale of
equity securities by the Company pursuant to a Purchase/Placement Agreement to
be entered into by and between the Company and Friedman, Billings, Ramsey &
Co., Inc. (the “Financing”); and

 

WHEREAS, the Company and the Key Employee desire to amend and restate the
Original Agreement to obtain or preserve compliance with, or exemption from
Section 409A of the Internal Revenue Code of 1986, as amended;

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the parties hereto agree as follows:

 


ARTICLE I

DEFINITIONS AND INTERPRETATIONS

 

1.1                               Definitions.

 

(a)                                  “Base Salary” means the Key Employee’s base
salary as in effect from time to time, as described in Section 2.3(a).

 

(b)                                 “Board” means the Board of Directors of the
Company.

 

(c)                                  “Cause” means:

 

(i)                                     A material breach by Key Employee of
Sections 3.9(d), (e) or (f) of this Agreement (regarding the noncompetition
provisions);

 

(ii)                                  The commission of a criminal act by Key
Employee against the Company, including but not limited to fraud, embezzlement
or theft;

 

1

--------------------------------------------------------------------------------


 

(iii)                               The conviction or plea of no contest or nolo
contendere of Key Employee for any felony or any crime involving moral
turpitude; or

 

(iv)                              Key Employee’s failure or refusal to carry
out, or comply with, in any material respect, any lawful directive of the Board
consistent with the terms of the Agreement which is not remedied within thirty
(30) days after Key Employee’s receipt of written notice from the Company.

 

Notwithstanding the foregoing, Key Employee shall not be deemed to have been
terminated for Cause pursuant to this Section 1.1(c) unless and until there
shall have been delivered to him a copy of a resolution duly adopted by at least
seventy-five percent (75%) of the entire membership of the Board (not including
for this purpose Key Employee if Key Employee is then a member of the Board) at
a meeting of the Board called and held for such purpose (after reasonable notice
to Key Employee and a reasonable opportunity for him, together with his counsel,
to be heard before the Board), finding that in the good faith opinion of the
Board, Key Employee engaged in conduct set forth in this Section 1.1(c).

 

(d)                                 “Change in Control” means the occurrence of
a “change in the ownership of the Company,” a “change in the effective control
of the Company,” or a “change in the ownership of a substantial portion of the
Company’s assets,” as defined in Treasury Regulation §§1.409A-3(i)(5)(v),
(vi) and (vii), respectively.

 

(e)                                  “COBRA” means the Consolidated Omnibus
Budget Reconciliation Act of 1986, as amended.

 

(f)                                    “Code” means the Internal Revenue Code of
1986, as amended.

 

(g)                                 “Disability” means that, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve months, Key Employee is unable to engage in any substantial gainful
activity or is receiving income replacement benefits under an accident and
health benefit plan covering employees of the Company for a period of not less
than three months.

 

(h)                                 “Good Reason” means:

 

(i)                                     a reduction of Key Employee’s Base
Salary and/or annual target bonus opportunity without Key Employee’s consent,

 

(ii)                                  a material reduction of Key Employee’s
duties (without the Key Employee’s consent) from those in effect as of the
Effective Date or as subsequently agreed to by Key Employee and the Company for
which Key Employee shall have given the Company written notice of such breach
and the Company shall have failed to cure such breach within thirty (30) days
after receipt of such notice,

 

(iii)                               the relocation of the Key Employee’s primary
work site to a location greater than fifty (50) miles from the Key Employee’s
work site as of the Effective Date, or

 

2

--------------------------------------------------------------------------------


 

(iv)                              any other material breach by the Company of a
material provision of this Agreement for which Key Employee shall have given the
Company written notice of such breach and the Company shall have failed to cure
such breach within thirty (30) days after receipt of such notice.

 

(i)                                     “Post-Termination Period” means the
period beginning on the date that Key Employee’s employment terminates and
ending on the first anniversary of such date; provided, however, that with
respect to a termination without Good Reason, such period shall begin on the
date that Key Employee’s employment terminates and end on the six-month
anniversary of such date.

 

(j)                                     “Protection Period” means the period
beginning on the date of the occurrence of a Change in Control and ending 12
months following the occurrence of a Change in Control.

 

(k)                                  “Severance Pay” means

 

(i)                                     one-half (1/2) the sum of Key Employee’s
annual Base Salary and Target Bonus as of the date of his termination of
employment, in the case of a termination by Key Employee without Good Reason,
whether or not during the Protection Period;

 

(ii)                                  two (2) times the sum of Key Employee’s
annual Base Salary and Target Bonus as of the date of his termination of
employment, in the case of a termination Without Cause outside the Protection
Period or a termination by Key Employee with Good Reason outside the Protection
Period; and

 

(iii)                               three (3) times the sum of Key Employee’s
annual Base Salary and Target Bonus as of the date of his termination of
employment, in the case of a termination Without Cause during the Protection
Period or a termination by Key Employee for Good Reason during the Protection
Period.

 

(l)                                     “Severance Period” means

 

(i)                                     the six (6) month period following the
date of his termination of employment, in the case of a termination by Key
Employee without Good Reason, whether or not during the Protection Period; and

 

(ii)                                  the two (2) year period following the date
of his termination of employment, in the case of a termination Without Cause or
a termination by Key Employee for Good Reason, whether or not during the
Protection Period.

 

(m)                               “Without Cause” means termination by the
Company of Key Employee’s employment at the Company’s sole discretion for any
reason, other than by reason of Key Employee’s death or Disability, and other
than a termination based upon Cause.

 

1.2                               Interpretations. In this Agreement, unless a
clear contrary intention appears, (a) the words “herein,” “hereof’ and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular Article, Section or other subdivision; (b) 

 

3

--------------------------------------------------------------------------------


 

reference to any Article or Section, means such Article or Section hereof; and
(c) the word “including” (and with correlative meaning “include”) means
including, without limiting the generality of any description preceding such
term.

 


ARTICLE II

EMPLOYMENT AND DUTIES

 

2.1                               Term. The term of this Agreement shall be
three (3) years commencing on the Effective Date of this Agreement (the “Initial
Term”), provided, however, that the Agreement shall automatically be extended
for an additional one-year period at the end of the Initial Term and each
one-year anniversary thereafter (each a “Renewal Term” and together with the
Initial Term being referred to herein as the “Employment Term”), unless not
later than one-hundred eighty (180) days prior to the end of the then-current
period, either Key Employee or the Company shall have provided written notice to
the other party that it does not wish to extend the Agreement.

 

2.2                               Position, Duties and Services. The Key
Employee shall serve in the position of Vice President, Chief Financial Officer
and Treasurer and shall have duties and responsibilities consistent with an
executive serving in such capacity. The Key Employee shall perform such duties
and responsibilities diligently and to the best of his abilities. The Key
Employee’s employment will be subject to the supervision and direction of the
Chief Executive Officer of the Company and the Board.

 

2.3                               Compensation.

 

(a)                                  Base Salary. Key Employee shall receive an
initial Base Salary at the rate of [ ] dollars [($ )] per annum payable in
periodic installments in accordance with the Company’s normal payroll practices
and procedures, which Base Salary may be increased (but not decreased) by the
Board or (a committee thereof) from time to time.

 

(b)                                 Target Bonus. During the Employment Term,
Key Employee shall be eligible to receive an annual target bonus (the “Target
Bonus”) based on the achievement of annual performance objectives, as determined
by the Board (or a committee thereof) in its discretion.

 

(c)                                  Incentive, Savings, Profit Sharing, and
Retirement Plans. During the Employment Term, Key Employee shall be entitled to
participate in all incentive, savings, profit sharing and retirement plans,
practices, policies and programs applicable generally, from time to time, to
other similarly situated employees of the Company.

 

(d)                                 Welfare Benefit Plans. During the Employment
Term, Key Employee and/or Key Employee’s family, as the case may be, shall be
eligible for participation in and will receive all benefits under the welfare
benefit plans, practices, policies and programs applicable generally, from time
to time, to other similarly situated employees of the Company.

 

2.4                               Severance Benefit. Key Employee shall be
entitled to receive the severance benefits described in ARTICLE III upon his
termination of employment during the Employment Term, provided he satisfies the
requirements outlined in ARTICLE III.

 

4

--------------------------------------------------------------------------------


 

2.5                               Indemnification. The Company shall
(i) indemnify, hold harmless and defend Key Employee to the extent permitted
under applicable law from and against reasonable costs, including reasonable
attorneys fees, incurred by him in connection with or arising out of any acts or
decisions made by Key Employee in the course and scope of his employment
hereunder and (ii) pay all reasonable expenses and reasonable attorney’s fees
actually incurred by Key Employee in connection with or relating to the defense
of any claim, action, suit or proceeding by any third party against Key Employee
arising out of or relating to any acts or decisions made by Key Employee in the
course and scope of his employment hereunder; provided, however, that such
indemnification shall not apply with respect to the commission of a criminal act
or any gross misconduct by Key Employee. This Section 2.5 shall survive the
termination or expiration of this Agreement.

 


ARTICLE III

EARLY TERMINATION

 

3.1                               Death. Upon the death of Key Employee during
the Employment Term, the Agreement shall terminate and Key Employee’s estate
shall be entitled to payment of his Base Salary through the date of such
termination plus any compensation and benefits payable pursuant to the terms of
the compensation and benefit plans specified in Section 2.3 in which Key
Employee is a participant.  Payment of Base Salary through the date of
termination and the payment of any other cash compensation to which the Key
Employee is entitled under this Agreement that is not exempt from Code
Section 409A shall be made in a lump sum payment as soon as administratively
reasonable but not later than ninety (90) days following the date of Key
Employee’s death.

 

3.2                               Disability. In the event of Key Employee’s
Disability during the Employment Term, the Agreement and Key Employee’s
employment with the Company shall terminate and Key Employee shall be entitled
to payment of the following benefits: (a) his Base Salary through the date of
such termination; (b) long-term disability benefits pursuant to the terms of any
long-term disability policy provided to similarly situated employees of the
Company in which Key Employee is a participant; and (c) any compensation and
benefits payable pursuant to the terms of the compensation and benefit plans
specified in Section 2.3 in which Key Employee is a participant.  Subject to
Section 3.12(a), the payment of Base Salary through the date of termination and
the payment of any other cash compensation to which the Key Employee is entitled
under this Agreement that is not exempt from Code Section 409A shall be made in
a lump sum payment as soon as administratively reasonable but not later than
ninety (90) days following the date of Key Employee’s termination.  Subject to
Section 3.12(a) and Section 3.12(b), reimbursements or in-kind benefits to which
the Key Employee is entitled that are not exempt from Code Section 409A shall be
paid as soon as administratively reasonable following the date of payments as
set forth in this Agreement, or the applicable plan, practice, policy or
program.

 

3.3                               Termination for Cause by Company. If Key
Employee’s employment is terminated during the Employment Term for Cause, the
Company shall pay Key Employee through the date of termination (a) his Base
Salary in effect at the time notice of termination is given at the applicable
payment date under the Company’s regular and customary payroll

 

5

--------------------------------------------------------------------------------


 

practices and (b) any compensation and benefits payable pursuant to the terms of
the compensation and benefit plans specified in Section 2.3 in which Key
Employee is a participant.

 

3.4                               Termination Without Good Reason by Key
Employee. If Key Employee terminates his employment with the Company during the
Employment Term without Good Reason, whether or not during the Protection
Period, Key Employee shall be entitled to (a) his unpaid Base Salary through the
date of termination; (b) any compensation and benefits payable pursuant to the
terms of the compensation and benefit plans specified in Section 2.3 in which
Key Employee is a participant; (c) a lump sum payment equal to his Severance
Pay, and (d) during the Severance Period, Company-paid benefit continuation
coverage, on an insured or uninsured basis as determined by the Company in its
sole discretion, concurrent with COBRA, for Key Employee and his family under
the welfare benefit plans specified in Section 2.3(d) in which Key Employee is a
participant, on the same basis as such benefits are provided to active
employees.  Subject to Section 3.12(a), the payment of Base Salary through the
date of termination, the payment of Severance Pay and the payment of any other
cash compensation to which the Key Employee is entitled under this Agreement
that is not exempt from Code Section 409A shall be made in a lump sum payment as
soon as administratively reasonable but not later than ninety (90) days
following the date of Key Employee’s termination.  Subject to
Section 3.12(a) and Section 3.12(b), reimbursements or in-kind benefits to which
the Key Employee is entitled that are not exempt from Code Section 409A shall be
paid as soon as administratively reasonable following the date of payments as
set forth in this Agreement, or the applicable plan, practice, policy or
program.  Provided, however, that if Key Employee breaches the provisions of
Section 3.9(b), (d), (e) or (f) before the end of the Severance Period, Key
Employee shall forfeit the right to benefit continuation coverage for the
remainder of the Severance Period and, within thirty (30) days of such breach,
Key Employee shall be required to remit to the Company a pro-rata portion of his
Severance Pay, calculated as the product of (i) the Severance Pay received by
Key Employee upon his termination, times (ii) a fraction, the numerator of which
shall be the number of months from Key Employee’s termination to the date of
such breach and the denominator of which shall be six (6) (the number of months
in the Severance Period). Notwithstanding anything to the contrary herein, if
Key Employee becomes re-employed by another employer during the Severance
Period, Key Employee shall provide written notice of such re-employment to the
Company within thirty (30) days of the commencement of such new employment, at
which time the Company-paid benefit continuation coverage described herein shall
be terminated and Key Employee shall be required to remit to the Company a
pro-rata portion of his Severance Pay, calculated as the product of (i) the
Severance Pay received by Key Employee upon his termination, times (ii) a
fraction, the numerator of which shall be the number of months from Key
Employee’s termination to the date of such re-employment and the denominator of
which shall be six (6). Subject to Section 3.11, the payment of any Severance
Pay and the continuation of welfare benefit plan coverage, as provided in
Section 2.3(d), shall be made (or commence) in the month immediately following
the month in which the waiver and release of claims described in Section 3.8
becomes non-revocable.

 

3.5                               Termination Without Cause or for Good Reason
Outside the Protection Period. If, during the Employment Term and outside the
Protection Period, the Key Employee’s employment is terminated by the Company
Without Cause or Key Employee terminates his employment with the Company for
Good Reason, he shall be entitled to (a) his unpaid Base Salary through the date
of termination; (b) any compensation and benefits payable pursuant to

 

6

--------------------------------------------------------------------------------


 

the terms of the compensation and benefit plans specified in Section 2.3 in
which Key Employee is a participant; (c) a lump sum payment equal to his
Severance Pay; and (d) during the Severance Period, Company-paid benefit
continuation coverage, on an insured or uninsured basis as determined by the
Company in its sole discretion, concurrent with COBRA, for Key Employee and his
family under the welfare benefit plans specified in Section 2.3(d) in which Key
Employee is a participant, on the same basis as such benefits are provided to
active employees. Subject to Section 3.12(a), the payment of Base Salary through
the date of termination, the payment of Severance Pay and the payment of any
other cash compensation to which the Key Employee is entitled under this
Agreement that is not exempt from Code Section 409A shall be made in a lump sum
payment as soon as administratively reasonable but not later than ninety (90)
days following the date of Key Employee’s termination.  Subject to
Section 3.12(a) and Section 3.12(b), reimbursements or in-kind benefits to which
the Key Employee is entitled that are not exempt from Code Section 409A shall be
paid as soon as administratively reasonable following the date of payments as
set forth in this Agreement, or the applicable plan, practice, policy or
program. Notwithstanding anything to the contrary herein, if Key Employee
becomes reemployed by another employer during the Severance Period, Key Employee
shall provide written notice of such re-employment to the Company within thirty
(30) days of the commencement of such new employment, at which time the
Company-paid benefit continuation coverage described herein shall be terminated.
Subject to Section 3.11, the payment of any Severance Pay and the continuation
of welfare benefit plan coverage, as provided in Section 2.3(d), shall be made
(or commence) in the month immediately following the month in which the waiver
and release of claims described in Section 3.8 becomes non-revocable.

 

3.6                               Termination Without Cause or for Good Reason
During the Protection Period. If, during the Employment Term and during the
Protection Period, Key Employee’s employment is terminated by the Company
Without Cause or Key Employee terminates his employment with the Company for
Good Reason, he shall be entitled to (a) his unpaid Base Salary through the date
of termination; (b) any compensation and benefits payable pursuant to the terms
of the compensation and benefit plans specified in Section 2.3 in which Key
Employee is a participant; (c) a lump sum payment equal to his Severance Pay;
and (d) during the Severance Period, Company-paid benefit continuation coverage,
on an insured or uninsured basis as determined by the Company in its sole
discretion, concurrent with COBRA, for Key Employee and his family under the
welfare benefit plans specified in Section 2.3(d) in which Key Employee is a
participant, on the same basis as such benefits are provided to active
employees. Subject to Section 3.12(a), the payment of Base Salary through the
date of termination, the payment of Severance Pay and the payment of any other
cash compensation to which the Key Employee is entitled under this Agreement
that is not exempt from Code Section 409A shall be made in a lump sum payment as
soon as administratively reasonable but not later than ninety (90) days
following the date of Key Employee’s termination.  Subject to
Section 3.12(a) and Section 3.12(b), reimbursements or in-kind benefits to which
the Key Employee is entitled that are not exempt from Code Section 409A shall be
paid as soon as administratively reasonable following the date of payments as
set forth in this Agreement, or the applicable plan, practice, policy or
program. Notwithstanding anything to the contrary herein, if Key Employee
becomes reemployed by another employer during the Severance Period, Key Employee
shall provide written notice of such re-employment to the Company within thirty
(30) days of the commencement of such new employment, at which time the
Company-paid benefit continuation coverage described herein shall be terminated.
Subject to Section 3.11, the payment of any

 

7

--------------------------------------------------------------------------------


 

Severance Pay and the continuation of welfare benefit plan coverage, as provided
in Section 2.3(d), shall be made (or commence) in the month following the month
in which the waiver and release of claims described in Section 3.8 becomes
non-revocable. In the event of Key Employee’s termination under this
Section 3.6, Key Employee shall not be bound by the provisions of
Section 3.9(b).

 

3.7                               Termination of Company’s Obligations. Upon
termination of Key Employee’s employment for any reason, the Company’s
obligations under this Agreement shall terminate and Key Employee shall be
entitled to no compensation and benefits other than that provided in this
ARTICLE III. Notwithstanding such termination, the parties’ obligations under
Sections 2.5 and 3.9 of this Agreement shall remain in full force and effect.

 

3.8                               Release. Notwithstanding the foregoing
provisions of this ARTICLE III, Key Employee shall be entitled to the additional
benefits specified in Section 3.4 (regarding termination Without Good Reason
whether or not during the Protection Period), Section 3.5 (regarding termination
Without Cause or for Good Reason outside the Protection Period) and Section 3.6
(regarding termination Without Cause or for Good Reason during the Protection
Period) (i.e., those in addition to the payment of his Base Salary through the
date of termination and any benefits payable pursuant to the terms of the
compensation and benefit plans specified in Section 2.3 in which Key Employee is
a participant), only upon his execution (and non-revocation) of a waiver and
release of all claims substantially in the form attached hereto, which execution
must occur before the forty-fifth (45th) day immediately following the date of
termination.

 

3.9                               Non-Competition; Non-Solicitation;
Confidentiality.

 

(a)                                  Key Employee acknowledges and agrees that:
(i) the Company is engaged in the business of power line and
commercial/industrial electrical construction services for electric utilities,
telecommunication providers, commercial/industrial facilities, and government
agencies and electrical construction and maintenance services for industrial and
power generation clients (the “Business”); (ii) the Business is intensely
competitive; (iii) Key Employee’s customer relationships are near permanent and
but for Key Employee’s association with the Company, Key Employee would not have
had contact with the customers; (iv) Key Employee will continue to develop and
have access to and knowledge of non-public information of the Company and its
clients; (v) the direct or indirect disclosure of any such confidential
information to existing or potential competitors of the Company would place the
Company at a competitive disadvantage and would do damage to the Company;
(vi) Key Employee has developed goodwill with the Company’s clients at the
substantial expense of the Company; (vii) but for Key Employee entering into the
covenants set forth in this Section 3.9, the Company would not have entered into
the Financing and the closing of the offering and sale of equity securities by
the Company as set forth above, (viii) Key Employee engaging in any of the
activities prohibited by this Section 3.9, would constitute improper
appropriation and/or use of the Company’s confidential information and/or
goodwill, (ix) Key Employee’s association with the Company has been critical,
and Key Employee’s association with the Company is expected to continue to be
critical, to the success of the Company, (x) the services to be rendered by Key
Employee to the Company are of a special and unique character, (xi) Company
conducts the Business throughout the United States, (xii) the noncompetition and
other restrictive covenants

 

8

--------------------------------------------------------------------------------

 

and agreements set forth in this Agreement are fair and reasonable and it would
not be reasonable to enter into the Financing without obtaining such
non-competition and other restrictive covenants and agreements, and (xiii) in
light of the foregoing and of Key Employee’s education, skills, abilities and
financial resources, Key Employee acknowledges and agrees that the Key Employee
will not assert, and it should not be considered, that enforcement of any of the
covenants set forth in this Section 3.9 would prevent Key Employee from earning
a living or otherwise are void, voidable or unenforceable or should be voided or
held unenforceable.

 

(b)                                 Agreement not to Compete. Key Employee will
not, during his employment and the Post-Termination Period, directly or
indirectly, carry on or conduct, the Business or any business of the nature in
which the Company or its subsidiaries are then engaged in any geographical area
in which the Company or its subsidiaries or affiliates engage in business at the
time of such termination or any new line of business with respect to which Key
Employee has created, received or had access to confidential information (as set
forth below). Key Employee agrees that he will not so conduct or engage in the
Business or any such business in any capacity, including as an individual on his
own account or as a partner or joint venturer or as an employee, agent,
consultant or salesman for any other person or entity, or as an officer or
director of a corporation, provided, that Key Employee may be a shareholder in
any public corporation if he does not own ten percent (10%) or more of any class
of its stock.

 

(c)                                  Confidential Information. Key Employee will
not, directly or indirectly, at any time following termination of his employment
with the Company for any reason, reveal, divulge or make known to any person or
entity, or use for Key Employee’s personal benefit (including for the purpose of
soliciting business, whether or not competitive with any business of the Company
or its subsidiaries or affiliates), any information acquired during the
Employment Term with regard to the financial, business or other affairs of the
Company or its subsidiaries or affiliates (including any list or record of
persons or entities with which the Company or its subsidiaries or affiliates has
any dealings), other than (i) information already in the public domain; or
(ii) information that Key Employee is required to disclose under the following
circumstances: (A) at the direction of any authorized governmental entity;
(B) pursuant to a subpoena or other court process; (C) as otherwise required by
law or the rules, regulations, or orders of any applicable regulatory body; or
(D) as otherwise necessary, in the opinion of counsel for Key Employee, to be
disclosed by Key Employee in connection with any legal action or proceeding
involving Key Employee in his capacity as an employee, officer, director, or
stockholder of the Company or any subsidiary or affiliate of the Company.

 

(d)                                 Key Employee will, upon the earlier of
(i) any time requested by the Company or (ii) termination of his employment with
the Company for any reason, promptly deliver to the Company all documents,
memoranda, notes, reports, lists, files, customer lists, mailing lists,
software, disks, credit cards, door and file keys, computer access codes,
instructional manuals, and other physical or personal property which Key
Employee received or prepared or helped to prepare in connection with his
relationship with the Company including, but not limited to, any confidential
information (as set forth above) of the Company or any of its subsidiaries and
affiliates which he may then possess or have under his control, and Key Employee
shall not retain any copies, duplicates, reproductions or excerpts thereof

 

9

--------------------------------------------------------------------------------


 

(e)                                  Agreement not to Solicit. During the
Employment Term and for the Post-Termination Period, Key Employee shall not
(except on behalf of or with the written consent of the Company), either
directly or indirectly, on Key Employee’s own behalf or in the service or on
behalf of others, (i) solicit, divert, or appropriate, or (ii) attempt to
solicit, divert, or appropriate, any person or entity that is or was a customer
of the Company or any of its affiliates at any time during the twelve (12)
months prior to the date of termination and with whom Key Employee has had
material contact.

 

(f)                                    Agreement not to Recruit. During the
Employment Term and for the Post-Termination Period, Key Employee shall not,
either directly or indirectly, on Key Employee’s behalf or in the service or on
behalf of others, (i) solicit, divert, or hire away, or (ii) attempt to solicit,
divert, or hire away, any employee of or consultant to the Company or its
subsidiaries or affiliates.

 

(g)                                 Reasonableness of Restrictions. Key Employee
acknowledges that the geographic boundaries, scope of prohibited activities, and
time duration set forth in this Section 3.9 are reasonable in nature and are no
broader than are necessary to maintain the goodwill of the Company and the
confidentiality of its confidential information and to protect the legitimate
business interests of the Company, and that the enforcement of such provisions
would not cause Key Employee any undue hardship nor unreasonably interfere with
Key Employee’s ability to earn a livelihood. If any court determines that any
portion of this Section 3.9 is invalid or unenforceable, the remainder of this
Section 3.9 will not thereby be affected and will be given full effect without
regard to the invalid provisions. If any court construes any of the provisions
of this Section 3.9, or any part thereof, to be unreasonable because of the
duration or scope of such provision, such court shall reduce the duration or
scope of such provision and enforce such provision as so reduced.

 

(h)                                 Enforcement. Upon Key Employee’s employment
with an entity that is not a subsidiary or affiliate of the Company (a
“Successor Employer”) during the period that the provisions of this Section 3.9
remain in effect, Key Employee will provide such Successor Employer with a copy
of this Agreement and will notify the Company of such employment within thirty
(30) days thereof. Key Employee agrees that in the event of a breach or
threatened breach of the terms and conditions of this Section 3.9 by Key
Employee, the Company will be entitled, if it so elects, to institute and
prosecute proceedings, either in law or in equity, against Key Employee, to
obtain damages for any such breach, or to enjoin (in the form of specific
performance, temporary restraining order, temporary or permanent injunction or
otherwise) Key Employee from any conduct in violation of this Section 3.9,
without having to post a bond.

 

3.10                        Parachute Payments. Notwithstanding anything to the
contrary in this Agreement, if it is determined (as hereafter provided) that any
payment or distribution to or for Key Employee’s benefit, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise pursuant to or by reason of any other agreement, policy, plan,
program or arrangement, including without limitation any stock option, stock
appreciation right or similar right, or the lapse or termination of any
restriction on or the vesting or exercisability of any of the foregoing (a
“Payment”), would be subject to the excise tax imposed by Section 4999 of the
Code (or any successor provision thereto) or to any similar tax imposed by state
or local law, or any interest or penalties with respect to such excise tax (such
tax or

 

10

--------------------------------------------------------------------------------


 

taxes, together with any such interest and penalties, are hereafter collectively
referred to as the “Excise Tax”), then Key Employee shall be entitled to receive
an additional payment or payments (a “Gross-Up Payment”) in an amount such that,
after payment by Key Employee of all taxes (including any interest or penalties
imposed with respect to such taxes), including any Excise Tax, imposed upon the
Gross-Up Payment, Key Employee retains an amount of the Gross-Up Payment equal
to the Excise Tax imposed upon the Payments. For purposes of determining whether
any of the Payments will be subject to the Excise Tax and the amount of such
Excise Tax, (i) all of the Payments shall be treated as “parachute payments”
within the meaning of section 280G(b)(2) of the Code, and all “excess parachute
payments” within the meaning of section 280G(b)(1) of the Code shall be treated
as subject to the Excise Tax, unless in the opinion of tax counsel selected by
the Company’s independent auditors and reasonably acceptable to Key Employee
such other payments or benefits (in whole or in part) do not constitute
parachute payments, including by reason of section 280G(b)(4)(A) of the Code, or
such excess parachute payments (in whole or in part) represent reasonable
compensation for services actually rendered, within the meaning of section
280G(b)(4)(B) of the Code, in excess of the “base amount” (as such term is
defined in section 280G(b)(3) of the Code) allocable to such reasonable
compensation, or are otherwise not subject to the Excise Tax, (ii) the amount of
the Payments which shall be treated as subject to the Excise Tax shall be equal
to the lesser of (A) the total amount of the Payments or (B) the amount of
excess parachute payments within the meaning of section 280G(b)(1) of the Code
(after applying clause (i), above), and (iii) the value of any non-cash benefits
or any deferred payment or benefit shall be determined by the Company’s
independent auditors in accordance with the principles of sections
280G(d)(3) and (4) of the Code. For purposes of determining the amount of the
Gross-Up Payment, Key Employee shall be deemed to pay federal income taxes at
the highest marginal rate of federal income taxation in the calendar year in
which the Gross-Up Payment is to be made and state and local income taxes at the
highest marginal rate of taxation in the state and locality of Key Employee’s
residence on the date of termination, net of the maximum reduction in federal
income taxes which could be obtained from deduction of such state and local
taxes. In the event that the Excise Tax is subsequently determined to be less
than the amount taken into account hereunder at the time of Key Employee’s
termination of employment, Key Employee shall repay to the Company, at the time
that the amount of such reduction in Excise Tax is finally determined, the
portion of the Gross-Up Payment attributable to such reduction (plus that
portion of the Gross-Up Payment attributable to the Excise Tax and federal,
state and local income tax imposed on the Gross-Up Payment being repaid by Key
Employee to the extent that such repayment results in a reduction in Excise Tax
and/or a federal, state or local income tax deduction) plus interest on the
amount of such repayment at the rate provided in section 1274(b)(2)(B) of the
Code. In the event that the Excise Tax is determined to exceed the amount taken
into account hereunder (including by reason of any payment the existence or
amount of which cannot be determined at the time of the Gross-Up Payment), the
Company shall make an additional Gross-Up Payment in respect of such excess
(plus any interest, penalties or additions payable by Key Employee with respect
to such excess) at the time that the amount of such excess is finally
determined. Key Employee and the Company shall each reasonably cooperate with
the other in connection with any administrative or judicial proceedings
concerning the existence or amount of liability for Excise Tax with respect to
the Severance Payments. Notwithstanding anything in this Agreement to the
contrary, in no event shall payments under this Section be

 

11

--------------------------------------------------------------------------------


 

made later than the end of Key Employee’s taxable year following the taxable
year in which the related Excise Tax is remitted by or on behalf of the Key
Employee.

 

3.11                        Benefit Coverage under Health Benefit Plans.

 

(a)                                  If providing health benefit coverages
through a welfare benefit plan as required by Section 3.5 or Section 3.6 would
cause the plan to violate section 105(h) of the Code, then the Company shall
provide the coverage through the Company’s welfare benefit plan on an after-tax
basis.

 

(b)                                 In the event the Company provides the
coverage to the Key Employee on an after-tax basis, then the Key Employee shall
be entitled to receive an additional payment or payments (a “Health Plan
Gross-Up Payment”) in an amount such that, after payment by Key Employee of all
after-tax amounts paid by the Key Employee (if any) and all taxes (including any
interest or penalties imposed with respect to such taxes) resulting from such
after-tax treatment, Key Employee is in the same position in respect of such
coverages as though such coverages were provided as required by Section 3.5 or
Section 3.6.  For purposes of determining the amount of the Health Plan Gross-Up
Payment, Key Employee shall be deemed to pay federal income taxes at the highest
marginal rate of federal income taxation in the calendar year in which the
Health Care Gross-Up Payment is to be made and state and local income taxes at
the highest marginal rate of taxation in the state and locality of Key
Employee’s residence on the date of termination, net of the maximum reduction in
federal income taxes which could be obtained from deduction of such state and
local taxes. Notwithstanding anything in this Agreement to the contrary, in no
event shall payments under this Section be made later than the end of Key
Employee’s taxable year following the taxable year in which the related taxes
are remitted by or on behalf of the Key Employee.

 

3.12                        Payments Subject to Section 409A of the Code.

 

(a)                                  Notwithstanding the foregoing provisions of
this ARTICLE III, to the extent required by Section 409A of the Code and
applicable guidance thereunder, payments that Key Employee would otherwise be
entitled to receive hereunder during the first six months following the date of
Key Employee’s termination of employment will be accumulated and paid on the
date that is six months and one day after the date of Key Employee’s termination
of employment (or if such payment date does not fall on a business day of the
Company, the next following business day of the Company), or such earlier date
upon which such amount can be paid without adverse tax consequences to Key
Employee under Section 409A of the Code; provided, however, that no such delay
shall apply with respect to payments to which Key Employee is entitled in the
event of his death.

 

(b)                                 Any reimbursement of expenses or in-kind
benefits provided under this Agreement, that is subject to and not exempt from
Section 409A, shall be subject to the following additional rules:  (i) any
reimbursement of eligible expenses shall be paid as they are incurred (but not
prior to the end of the six-month delay period set forth in Section 3.12(a);
provided that the Key Employee first provides documentation thereof in
reasonable detail not later than sixty (60) days following the end of the
calendar year in which the eligible expenses were incurred; (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits

 

12

--------------------------------------------------------------------------------


 

provided, during any calendar year shall not affect the amount of expenses
eligible for reimbursement, or in-kind benefits to be provided, during any other
calendar year; and (iii) the right to reimbursement or in-kind benefits shall
not be subject to liquidation or exchange for another benefit.

 

(c)                                  For purposes of determining a Key
Employee’s entitlement to payment of any cash or other remuneration which is
deferred compensation under Section 409A, any provision of this Agreement
providing for payment of any such cash or remuneration upon “termination,”
“termination of employment” or other event which is a termination of an
employment relationship with the Company means that such payment is to be made
upon a “Separation from Service” (as such term is defined in Treasury
regulations issued under Code Section 409A), with the Company and all of its
subsidiaries and affiliates, for any reason, including without limitation, quit,
discharge and retirement, and the Company and the Key Employee reasonably
anticipate that no further services will be performed after such date or that
the level of bona fide services performed after such date (whether as an
employee or as an independent contractor) will permanently decrease to no more
than twenty percent (20%) of the average level of bona fide services performed
(whether as an employee or an independent contractor) over the immediately
preceding 36-month period (or the full period of services if the Key Employee
has been providing services for less than 36 months).

 

(d)                                 It is intended that the payments and
benefits provided under this Agreement shall either be exempt from application
of, or comply with, the requirements of Section 409A of the Code.  This
Agreement shall be construed, administered, and governed in a manner that
affects such intent, and the Company shall not take any action that would be
inconsistent with such intent.  Without limiting the foregoing, the payments and
benefits provided under this Agreement may not be deferred, accelerated,
extended, paid out, or modified in a manner that would result in the imposition
of an additional tax under Section 409A of the Code.  Although the Company shall
use its best efforts to avoid the imposition of taxation, interest and penalties
under Section 409A of the Code, the tax treatment of the benefits provided under
this Plan is not warranted or guaranteed.  The Company shall not be held liable
for any taxes, interest, penalties, or other monetary amounts owed by you or
other taxpayers as a result of the Agreement.

 


ARTICLE IV

MISCELLANEOUS

 

4.1                               Governing Law. This Agreement is governed by
and will be construed in accordance with the laws of the State of Illinois,
without regard to the conflicts of law principles of such State.

 

4.2                               Amendment and Waiver. The provisions of this
Agreement may be amended, modified or waived only with the prior written consent
of the Company and Key Employee, and no course of conduct or failure or delay in
enforcing the provisions of this Agreement will be construed as a waiver of such
provisions or affect the validity, binding effect or enforceability of this
Agreement or any provision hereof.

 

13

--------------------------------------------------------------------------------


 

4.3                               Severability. Any provision in this Agreement
which is prohibited or unenforceable in any jurisdiction by reason of applicable
law will, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating or affecting the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction will not invalidate or render unenforceable such provision in any
other jurisdiction.

 

4.4                               Entire Agreement. Except as provided in the
written benefit plans and programs referenced in Section 2.3(c) and
Section 2.3(d), this Agreement embodies the complete agreement and understanding
among the parties hereto with respect to the subject matter hereof and supersede
and preempt any prior understandings, agreements or representations by or among
the parties, written or oral, which may have related to the subject matter
hereof in any way.

 

4.5                               Withholding of Taxes and Other Employee
Deductions. The Company may withhold from any benefits and payments made
pursuant to this Agreement all federal, state, city, and other taxes as may be
required pursuant to any law or governmental regulation or ruling and all other
normal employee deductions made with respect to the Company’s employees
generally.

 

4.6                               Legal Fees. The Company shall reimburse Key
Employee for all reasonable legal fees and expenses incurred by the Executive in
a dispute regarding the Key Employee’s rights under this Agreement, within
forty-five (45) day of when such fees and expenses are incurred, but in no event
later than the end of the taxable year in which such fees and expenses are
incurred, unless a court of competent jurisdiction determines the Key Employee’s
position in such dispute not to be bona fide.

 

4.7                               Headings. The paragraph headings have been
inserted for purposes of convenience and will not be used for interpretive
purposes.

 

4.8                               Actions by the Board. Any and all
determinations or other actions required of the Board (or a committee thereof)
hereunder that relate specifically to Key Employee’s employment by the Company
or the terms and conditions of such employment will be made by the members of
the Board or such committee other than Key Employee (if Key Employee is a member
of the Board or such committee), and Key Employee will not have any right to
vote or decide upon any such matter.

 

4.9                               Construction. The language used in this
Agreement will be deemed to be the language chosen by the parties to express
their mutual intent, and no rule of strict construction will be applied against
any party.

 

[Signature Page Follows]

 

14

--------------------------------------------------------------------------------


 

INTENDING TO BE BOUND, the parties hereto have executed this Agreement as of the
date first set forth above.

 

 

COMPANY:

 

 

 

MYR GROUP INC.

 

 

 

 

 

By:

/s/ GERALD B. ENGEN, JR.

 

 

 

 

Name:

Gerald B. Engen, Jr.

 

Title:

Vice President, Chief Legal Officer and Secretary

 

 

 

KEY EMPLOYEE:

 

 

 

 

 

/s/ MARCO A. MARTINEZ

 

 

 

Marco A. Martinez

 

15

--------------------------------------------------------------------------------


 

[FORM OF RELEASE]

 

16

--------------------------------------------------------------------------------
